OPINION — AG — THAT SALARY WARRANTS FOR AUGUST, 1962, SIGNED BY STATE AUDITOR ANDERSON BEFORE HIS DEATH ON AUGUST 23, 1962, WHICH ARE FOUND ON AUGUST 31, 1962 BY THE STATE AUDITOR HOLMES TO BE DUE AND PAYABLE, MAY PROPERLY BE RELEASED AND DELIVERED THEREBY ON SAID DATE TO THE PERSONS NAMED AS PAYEES THEREIN, AND THAT THE ASSISTANCE WARRANTS FOR AUGUST 23, 1962, SIGNED BY THE STATE AUDITOR ANDERSON BEFORE HIS DEATH ON AUGUST 23, 1962, WHICH ARE FOUND ON AUGUST 31, 1962, BY THE DIRECTOR OF PUBLIC WELFARE TO BE DUE AND PAYABLE, MAY PROPERLY BE RELEASED AND DELIVERED THEREBY ON SAID DATE TO THE PERSONS NAMED AS PAYEES THEREIN. THE AG IS OF THE FURTHER OPINION THAT SUCH WARRANTS WILL CONSTITUTE LEGAL OBLIGATIONS OF THE STATE OF OKLAHOMA, AND MAY BE HONORED BY YOU, AS STATE TREASURER, WHEN SAME ARE PRESENTED FOR PAYMENT. CITE: 62 Ohio St. 1961 41.18 [62-41.18], 62 Ohio St. 1961 41.21 [62-41.21], 56 Ohio St. 1961, 161-282 [56-161] — [56-282] (FRED HANSEN)